 

IN THE UNITED sTATEs DISTRICT CoURT
FoR THE DISTRICT oF MoNTANA "EC 17 1013
BILLINGS DIVISION clerk, u S Dismcz court

District Of Montana
Bi||ings

 

UNITED STATES OF AMERICA,
Plaintiff,
vs.
JOHN HENRY SCHNEIDER,

Defendant.

 

CR 17-77-BLG-SPW

ORDER GRANTING MOTION
FOR DIRECT DISBURSAL OF
RESTITUTION FUNDS TO
UNSECURED CREDITORS OF
BANKRUPTCY ESTATE

 

This matter comes before the Court on the United States' Motion for Direct

Disbursal of Restitution Funds to Unsecured Creditors of the Bankruptcy Estate.

Good cause appearing in support thereof,

IT IS ORDERED that the United States’ motion is GRANTED. The

Bankruptcy Trustee is ordered to return the $35,000 paid in restitution to the

bankruptcy estate to the Clerk of the United States District Court, District of

Montana, Billings Division. The Clerk is hereby ordered to distribute the

restitution to the claimants on a pro rata basis as follows:

Name and Address

Kline
Cheyenne, WY

Pro Rata Payment
.04%

Jurovich .23%
Thermopolis, WY

State of Wyoming Board of Medicine 2.05%
Cheyenne, WY

Green 4.62%
Upton, WY

Thomas 13.69%

Billings, MT

Morrell 4.1 1%
Billings, MT

Lee 13 .69%
Billings, MT

Curtis 20.53%
Billings, MT

Knopp 13 .69%
Billings, MT

Estate of Monaco 27.37%
Billings, MT

VA/
Dated this /Z day of December, 2018.

AMM /-&MQ/JZZ¢/

sUsAN P. WATTERS
United States District Court Judge

